 Case: 3:19-cr-00141-WHR Doc #: 3 Filed: 03/25/21 Page: 1 of 1 PAGEID #: 19




                        IN UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON


 UNITED STATES OF AMERICA                       )
                                                )
                vs                              )              Case No. 3:19CR141

      AARO J. POSADNY                            )

                                                 )




                     ORDER TERMINATING SUPERVISED RELEASE



The above named was placed on Supervised Release on May 7, 2019, for a period of five (5)

years. Based on the recommendation of the U.S. Probation Officer and for good cause shown it

is hereby ordered that the defendant is discharged from Supervised Release and that the

proceedings in the case be terminated.




Dated this l�ay of �                     2021




                                                The Honorable Walter H. Rice
                                                United States District Court Judge
